In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                              ________________________

                                   Nos. 07-21-00269-CR
                                        07-21-00270-CR
                               ________________________


                            VICTOR MORENO, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 242nd District Court
                                   Swisher County, Texas
       Trial Court Nos. A-4582-16-02, A-4583-16-02; Honorable Kregg Hukill, Presiding


                                    November 22, 2021

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Victor Moreno, an inmate proceeding pro se, attempts to appeal the

trial court’s orders denying his motion for a free copy of the trial records. We dismiss the

appeals for want of jurisdiction.
        In 2016, Appellant was convicted of aggravated assault with a deadly weapon 1

and burglary of a building. 2 He did not immediately appeal his convictions, but instead

filed appeals in 2018. We dismissed the untimely appeals for want of jurisdiction before

the clerk’s record or reporter’s record was created and filed. 3 In October 2021, Appellant

filed a Motion to Permit Discovery of Records Upon Showing of Good Cause / Particular

Need in each trial court cause, requesting copies of the trial record at no cost. The trial

court denied the motion and Appellant appealed.


        We have jurisdiction in criminal cases to consider an appeal from a judgment of

guilt or where jurisdiction has been expressly granted by law. See Abbott v. State, 271

S.W.3d 694, 696-97 (Tex. Crim. App. 2008). The trial court’s order denying Appellant’s

request for a free copy of the record is neither a judgment of guilt nor an appealable order.

See Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.) (identifying

permissible interlocutory appeals); Evans v. State, No. 09-20-00264-CR, 2020 Tex. App.

LEXIS 10351, at *1 (Tex. App.—Beaumont Dec. 30, 2020, no pet.) (per curiam) (mem.

op., not designated for publication) (“No statute vests this Court with jurisdiction over an




        1   TEX. PENAL CODE ANN. § 22.02(a)(2).
        2   TEX. PENAL CODE ANN. § 30.02(c)(1).

          3 See Moreno v. State, Nos. 07-18-00123-CR, 07-18-00124-CR, 2018 Tex. App. LEXIS 2948, at

*2 (Tex. App.—Amarillo Apr. 25, 2018, no pet.) (per curiam) (mem. op., not designated for publication)
(dismissing Appellant’s untimely appeals from the aggravated assault and burglary convictions); Moreno v.
State, No. 07-20-00136-CR, 2020 Tex. App. LEXIS 5118, at *1 (Tex. App.—Amarillo July 10, 2020, no pet.)
(per curiam) (mem. op., not designated for publication) (dismissing Appellant’s untimely appeal from the
aggravated assault conviction). See also Moreno v. State, No. 07-20-00239-CR, 2018 Tex. App. LEXIS
2948, at *2 (Tex. App.—Amarillo Sept. 15, 2020, no pet.) (per curiam) (mem. op., not designated for
publication) (dismissing appeal from Order on Defendant’s Motion for Court Appointed Counsel for want of
jurisdiction); Moreno v. State, No. 07-21-00065-CR, 2021 Tex. App. LEXIS 3186, at *1-2 (Tex. App.—
Amarillo Apr. 27, 2021, no pet.) (per curiam) (mem. op., not designated for publication) (dismissing appeal
from Order on Defendant’s Motion to Reinstate Appeal for want of jurisdiction).


                                                    2
appeal from an order denying a request for a free copy of the trial record when the request

is not presented in conjunction with a timely-filed direct appeal.”).


       By letter of October 29, 2021, we directed Appellant to file a response showing

how we have jurisdiction over the appeals. Appellant has filed a response but has not

demonstrated grounds for continuing the appeals.


       Accordingly, we dismiss the appeals for want of jurisdiction.


                                                         Per Curiam


Do not publish.




                                              3